NUMBER 13-08-00245-CR

                                  COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG


JESSE TEJEDA,                                                                        Appellant,

                                                      v.

THE STATE OF TEXAS,                                                                  Appellee.


  On appeal from the 24th District Court of Victoria County, Texas.


                              MEMORANDUM OPINION

  Before Chief Justice Valdez and Justices Yañez and Benavides
             Memorandum Opinion by Justice Yañez

    A jury convicted appellant, Jesse Tejeda, of capital murder.1 The State did not seek




    1
        See T EX . P EN AL C OD E A N N . § 19.03 (a)(2), (b) (Vernon Supp. 2008).
the death penalty, and the trial court assessed punishment at life imprisonment.2

Appellant’s appellate counsel, concluding that “there are no valid grounds for reversible

error in this case,” filed an Anders3 brief, in which he reviewed the merits, or lack thereof,

of the appeal. We affirm.

                                                I. DISCUSSION

        Pursuant to Anders v. California,4 appellant’s court-appointed appellate counsel has

filed a brief with this Court, stating that his review of the record yielded no grounds or error

upon which an appeal can be predicated. Although counsel’s brief does not advance any

arguable grounds of error, it does present a professional evaluation of the record

demonstrating why there are no arguable grounds to be advanced on appeal.5

        In compliance with High v. State,6 appellant’s counsel has carefully discussed why,

under controlling authority, there are no errors in the trial court’s judgment. Counsel has

informed this Court that he has: (1) examined the record and found no arguable grounds

to advance on appeal, (2) served a copy of the brief and counsel’s motion to withdraw on

appellant, and (3) informed appellant of his right to review the record and to file a pro se



        2
            See id. § 12.31(a) (Vernon Supp. 2008).

        3
            See Anders v. California, 386 U.S. 738, 744 (1967).

        4
            See id.

        5
          See In re Schulman, 252 S.W .3d 403, 407 n.9 (Tex. Crim . App. 2008) (“In Texas, an Anders brief
need not specifically advance ‘arguable’ points of error if counsel finds none, but it m ust provide record
references to the facts and procedural history and set out pertinent legal authorities.”) (citing Hawkins v. State,
112 S.W .3d 340, 343-44 (Tex. App.–Corpus Christi 2003, no pet.)); Stafford v. State, 813 S.W .2d 503, 510
n.3 (Tex. Crim . App. 1991).

        6
            High v. State, 573 S.W .2d 807, 813 (Tex. Crim . App. [Panel Op.] 1978).

                                                        2
response.7 More than an adequate period of time has passed, and appellant has not filed

a pro se response.8

                                        II. INDEPENDENT REVIEW

        Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous.9 We have reviewed the

entire record and counsel’s brief and have found nothing that would arguably support an

appeal.10 Accordingly, we affirm the judgment of the trial court.

                                       III. MOTION TO WITHDRAW

        In accordance with Anders, appellant’s attorney has asked this Court for permission

to withdraw as counsel for appellant.11 We grant counsel’s motion to withdraw. Within five

days of the date of this Court’s opinion, counsel is ordered to send a copy of the opinion

and judgment to appellant and to advise appellant of his right to file a petition for


        7
          See Anders, 386 U.S. at 744; Stafford, 813 S.W .2d at 510 n.3; see also In re Schulman, 252 S.W .3d
at 409 n.23. The Texas Court of Crim inal Appeals has held that “the pro se response need not com ply with
the rules of appellate procedure in order to be considered. Rather, the response should identify for the court
those issues which the indigent appellant believes the court should consider in deciding whether the case
presents any m eritorious issues.” In re Schulman, 252 S.W .3d at 409 n.23 (quoting W ilson v. State, 955
S.W .2d 693, 696-97 (Tex. App.–W aco 1997, no pet.)).

        8
            See In re Schulman, 252 S.W .3d at 409.

        9
            Penson v. Ohio, 488 U.S. 75, 80 (1988).

        10
           See Bledsoe v. State, 178 S.W .3d 824, 826-28 (Tex. Crim . App. 2005) (“Due to the nature of
Anders briefs, by indicating in the opinion that it considered the issues raised in the briefs and reviewed the
record for reversible error but found none, the court of appeals m et the requirem ent of Texas Rule of
Appellate Procedure 47.1.”); Stafford, 813 S.W .2d at 509.

        11
            See Anders, 386 U.S. at 744; see also In re Schulman, 252 S.W .3d at 408 n.17 (citing Jeffery v.
State, 903 S.W .2d 776, 779-80 (Tex. App.–Dallas 1995, no pet.) (noting that “[i]f an attorney believes the
appeal is frivolous, he m ust withdraw from representing the appellant. To withdraw from representation, the
appointed attorney m ust file a m otion to withdraw accom panied by a brief showing the appellate court that the
appeal is frivolous.”) (citations om itted)).

                                                       3
discretionary review.12



                                                                LINDA REYNA YAÑEZ,
                                                                Justice



Do not publish. TEX . R. APP. P. 47.2(b).

Memorandum Opinion delivered and
filed this the 20th day of August, 2009.




         12
             See T EX . R. A PP . P. 48.4; see also In re Schulman, 252 S.W .3d at 412 n.35; Ex parte Owens, 206
S.W .3d 670, 673 (Tex. Crim . App. 2006). No substitute counsel will be appointed. Should appellant wish to
seek further review of this case by the Texas Court of Crim inal Appeals, he m ust either retain an attorney to
file a petition for discretionary review or file a pro se petition for discretionary review. Any petition for
discretionary review m ust be filed within thirty days from the date of either this opinion or the last tim ely m otion
for rehearing that was overruled by this Court. See T EX . R. A PP . P. 68.2. Any petition for discretionary review
m ust be filed with this Court, after which it will be forwarded to the Texas Court of Crim inal Appeals. See T EX .
R. A PP . P. 68.3; 68.7. Any petition for discretionary review should com ply with the requirem ents of Rule 68.4
of the Texas Rules of Appellate Procedure. See T EX . R. A PP . P. 68.4.

                                                          4